Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
It is to be noted that all instances of phrases including the term “preferably” in claims 31 (2x), 33, 34, 35 (2x), 40 (2x), 42, and 47 are considered to be related to exemplary language, which while perhaps illuminating suitable and preferable additional components that may be added to or used within the claimed process, does not in fact further limit the claimed process, as such associated limitations are not considered to be actively required.  
If Applicant wishes to instead incorporate such limitations actively into the claimed process, it is recommended that the claims be amended to remove the associated “preferably”-containing phrases, thus actively requiring the claimed components, incorporate such further limitations into dependent form, or a combination of the two.  Applicant may also strike the limitations from the claims altogether, although this is not necessary.  
Any such potential amendments (NOTE that no such amendment is required), if desired, may easily be made according to 37 CFR 1.312.  

Note that the claims have been given their broadest reasonable interpretation.  E.g., while claim 35 lists preferable, and narrower, ranges, the Si/Al molar ratio of claim 35 must be at least 10.  Again, if Applicant wishes the narrower ranges to be actively required, the associated limitations may be rewritten in at least dependent form, such as via 312 Amendment.  

Allowable Subject Matter
Claims 31-50 are allowed.  
The following is an examiner’s statement of reasons for allowance: This application has been examined under the Patent Prosecution Highway program.  It has been granted entry to said program at least because a participating Office of Earlier Examination (OEE) has already indicated allowability.  
The Office has searched the claimed invention, and is in agreement that Nomura et al (JP 2019042709) and Cole et al (GB 1247015) represent the closest related prior art and that both Nomura and Cole, either alone or in combination, fail to suggest the instantly claimed invention (see OEE action, of record and submitted with IDS filed April 13, 2022).  As such, instant claim 31 is considered to be allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732